Citation Nr: 0100846	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-05 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by joint pain.

2. Entitlement to service connection for a disability 
manifested by flu symptoms with upper respiratory 
infections.

3. Entitlement to service connection for a disability 
manifested by hair loss.

4. Entitlement to service connection for a disability 
manifested by memory loss.

5. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6. Entitlement to service connection for a disability 
manifested by short temper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to December 
1992.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  By rating 
decision dated May 1993, the RO denied service connection for 
a depressive disorder (claimed as nerves and short-term 
memory problems).  In a rating decision dated August 1994, 
the RO denied service connection for disabilities manifested 
by joint pain, memory loss, hair loss, and a short temper; 
flu symptoms with upper respiratory infections; and PTSD.  By 
rating action in August 1995, the RO denied service 
connection for flu symptoms with upper respiratory infection, 
hair loss, memory loss, short temper and joint pain, under 
the provisions of 38 C.F.R. § 3.317 (2000).

The issues of service connection for PTSD and disabilities 
manifested by hair loss, a short temper and memory loss will 
be considered in the REMAND section below.

The Board notes that the veteran was scheduled to testify at 
a hearing in July 1996 at the RO before a Member of the 
Board, but failed to report for it.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2. There is no competent medical evidence that establishes 
that the veteran has a disability manifested by joint 
pain.  
3. The veteran's in-service flu symptoms with upper 
respiratory infections were acute and transitory and 
resolved without residual disability.  

4. Recent examination showed the veteran to possibly have 
chronic obstructive pulmonary disease, a known clinical 
diagnosis, that is not related to service.


CONCLUSIONS OF LAW

1. A disability manifested by joint pain was not incurred in 
or aggravated by service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. § 1117 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2000).

2. A disability manifested by flu symptoms with upper 
respiratory infections was not incurred in or aggravated 
by service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  With respect to the 
issues addressed in this portion of the decision, review of 
the claims folder reveals that the RO's actions comply with 
the new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The service medical records disclose that the veteran was 
seen on a number of occasions for cold symptoms from 1984 to 
1986, and again in 1990.  Upper respiratory infections and 
viral syndrome were variously noted.  The veteran had 
complaints concerning pain from the joint in his right 
shoulder in November 1986.  Following an examination, the 
assessment was right shoulder pain, secondary to ligamentous 
strain.  In-service X-rays of the right knee, right shoulder, 
right foot, right ankle, left shoulder and right hip were all 
essentially normal.  

The veteran's discharge certificate discloses that among the 
medals he received were the Southwest Asia Service Medal and 
the Kuwait Liberation Medal.

VA outpatient treatment records show that the veteran was 
seen in August 1993 for complaints including fever at night, 
loss of appetite, head congestion and diarrhea.  No findings 
were listed.

On a Persian Gulf registry questionnaire in November 1996, 
the veteran related that he had joint aching or pain and 
generalized muscle aching or cramps.  He stated that he had 
wheezing in his chest, but denied a runny nose or congestion 
of the nose or sinuses.  

A VA Persian Gulf examination was conducted in July 1997.  
The veteran reported arthralgias for over two years.  He 
stated that he had dyspnea on exertion since 1992.  The 
examination report and the uniform case assessment reflect 
diagnoses of an unidentified illness with manifestations 
including arthralgias and dyspnea on exertion.

The veteran was afforded an orthopedic examination by the VA 
in July 1997.  The examiner noted that the claims folder was 
available and reviewed.  He indicated that the service 
medical records and VA examinations were negative regarding 
findings of any impairment due to generalized joint pain.  
The veteran had complaints concerning his shoulders, knees 
and back.  Following an examination, the physician commented 
that the veteran had a history of periodic post-traumatic 
neck pain and limitation of motion; there was an essentially 
normal examination of the left thumb; both knees were 
essentially normal, but there was subjective tenderness in 
the lower extremities and decreased range of motion on the 
right, due to his service-connected low back disability; and 
an essentially normal examination of both shoulders.  

A VA examination of the joints was conducted in July 1998.  
The veteran's claims folder was not available for review.  
The veteran described injuries to his knees in 1984 and 1985.  
Following the examination, the examiner commented that the 
veteran had arthralgia of both knees with a history of 
meniscectomies on each knee.  He added that X-rays were 
negative.  The veteran had evidence of right knee anterior 
cruciate ligament deficiency.  

Another VA examination was conducted in July 1998.  It was 
indicated that the veteran was being examined with reference 
to fibromyalgia and respiratory problems.  The examiner noted 
that he was not able to elicit any history from the veteran 
that suggested fibromyalgia.  The veteran was very specific 
about where he hurt and which joints were a problem.  He 
named the back, the left shoulder and meniscal problems 
involving the knee.  He stated that there was no generalized 
joint involvement, and other joints did not bother him.  The 
veteran added that he had no diffuse muscle pains and no 
muscle or joint stiffness, with the exception of the 
particular known sites of orthopedic problems.  He denied 
anything suggestive of polyarthritis, such as peripheral 
joint swelling.  Although the veteran's hands and feet seemed 
to retain fluid at times, the examiner indicated that it 
might be attributable to his use of nonsteroidal anti-
inflammatory drugs.  With respect to respiratory problems, 
the veteran stated that he was frequently short of breath 
when he was active and doing general activities.  Even though 
he was "disomic" with these activities, he had no attacks 
of wheezing, and there was no history of asthma or 
bronchospasm by history.  He reported a history of heavy 
smoking.  An examination revealed no evidence of any 
peripheral joint swelling, synovitis or limitation of motion 
of the joints that he did not specifically invoke as sites of 
orthopedic problems.  There was very little tenderness, only 
the medial right knee, with no cervical spine, trapezius, 
elbow, left knee or ankle tenderness.  The appearance of the 
chest was normal, with no increase in anteroposterior 
diameter.  Respiratory excursions were normal, and there was 
no use of the accessory muscles of respiration.  Breath 
sounds were of good quality and intensity, and there were no 
rales, rhonchi or wheezes.  The impressions were no evidence 
historically or on examination of fibromyalgia and possible 
mild early chronic obstructive pulmonary disease, as he had 
been a heavy smoker, but the examiner indicated that he could 
not confirm it by the examination.  

Service connection is in effect for, among other 
disabilities, failed back syndrome, status post laminectomy.  
In addition, the Board notes that the RO has denied service 
connection for a left knee disability.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  In order to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 
3.303(d) (2000); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii).    

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).   

The veteran seeks service connection for disabilities 
manifested by joint pain and for flu symptoms with upper 
respiratory infections.  He asserts that these disabilities 
are due to his service in the Persian Gulf.  

There is no indication in the service medical records that 
the veteran complained of generalized joint pain.  The Board 
concedes that the veteran has complained of joint pain 
following service.  While he was noted to have arthralgia of 
the knees on a VA orthopedic examination in July 1998, the 
fact remains that there was no suggestion of generalized 
joint pain at that time.  Similarly, during the course of 
another VA examination in July 1998, the examiner 
specifically commented that there was nothing in the 
veteran's history that suggested fibromyalgia.  Moreover, 
based on the examination findings, he specifically concluded 
that there was no evidence, either on examination or by 
history of fibromyalgia.  As noted above, the RO has 
previously denied service connection for a left knee 
disability.  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, in the absence of proof of 
a present disability, there can be no valid claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
disability manifested by joint pain, either on a direct basis 
or as due to Persian Gulf service.   Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. § 
1117 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.317.  

The Board acknowledges that the veteran was treated during 
service for symptoms associated with colds and upper 
respiratory infections.  It is apparent that these symptoms 
were acute and transitory and resolved without residual 
disability.  The veteran did complain of head congestion in 
August 1993.  A clinical evaluation of the chest and lungs on 
a VA examination in July 1998 was normal.  While it is true 
that it was indicated at that time that the veteran might 
have early chronic obstructive pulmonary disease, it is 
significant to point out that this is a known clinical 
diagnosis.  As noted above, 38 C.F.R. § 3.317 provides that a 
condition which is attributed to "any known clinical 
diagnosis" is not eligible for compensation under the 
regulation.  Moreover, it must be noted that the veteran was 
essentially treated for colds in service, and the disability 
he might now have is chronic obstructive pulmonary disease, 
and these are distinct conditions.  Therefore, service 
connection is not warranted for flu symptoms with upper 
respiratory infections.  The Board concludes, accordingly, 
that the weight of the evidence is against the claim for 
service connection for flu symptoms with upper respiratory 
infections.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.317.  


ORDER

Service connection for a disability manifested by joint pain 
is denied.  

Service connection for a disability manifested by flu 
symptoms with upper respiratory infections is denied


REMAND

The veteran also asserts that service connection is warranted 
for disabilities manifested by hair loss, memory loss, a 
short temper and for PTSD.  Under the circumstances of this 
case, the Board finds that additional development of the 
record is required.  

With respect to the claim for hair loss, the service medical 
records show that the veteran discussed his hair in March 
1990.  It was noted that he was given Rogaine for hair.  It 
does not appear that the veteran has been afforded an 
examination for this condition following service.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans); 38 C.F.R. § 3.304(f) (1996).  VA must make a 
specific finding as to whether a veteran engaged in combat.  
Gaines v. West, 11 Vet. App. 353, 358-59 (1998).    

The question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  An examination 
is unnecessary if the adjudicators cannot establish by the 
record the existence of an alleged in-service stressor.  In a 
referral for an examination, the adjudicators should inform 
the examiner that only those stressors established by the 
record may be considered in determining whether the veteran 
was exposed to a stressor during service of sufficient 
severity as to have resulted in ongoing psychiatric 
symptomatology.  A diagnosis of PTSD based upon claimed 
stressors whose existence the adjudicators have not accepted 
is be inadequate for rating purposes.  See West v. Brown, 7 
Vet. App. 70 (1994); Caluza v. Brown, 7 Vet. App. 498 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993). 

The record discloses that the RO has requested that the 
veteran furnish information concerning his in-service 
stressors on at least two occasions, but no response has been 
forthcoming.  However, on a Persian Gulf questionnaire in 
November 1996, the veteran sated that he saw people hit by 
incoming or outgoing rounds on one or two occasions.  He also 
reported that he was in danger of being injured or killed 
between thirteen and fifty times.  In addition, during a VA 
psychiatric examination in July 1998, the veteran described 
several stressors.  The RO has not attempted to verify any of 
these stressors.  

Finally, the Board observes that recently enacted legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Accordingly, on 
remand, the RO should take any necessary action to ensure 
adherence to the new statutory provisions.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request a statement providing as much 
detail as possible (and more specific 
than the information which he has 
previously furnished) regarding the 
alleged stressful incidents to which he 
was exposed in service, such as dates, 
places, detailed descriptions of the 
events, his service units in the Persian 
Gulf, duty assignments, and the names, 
ranks, unit of assignment and any other 
identifying information concerning any 
OTHER individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

2.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to the U.S. Armed Services Center 
for Research of Unit Records in an 
attempt to verify the claimed stressors.  
The address is as follows:  U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, VA  22150-3197.

3.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of events 
claimed as stressors in accordance with 
the guidance in Zarycki and Caluza.

4.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

5.  If appropriate, based on the 
information procured, the RO should 
contact the veteran and request that he 
furnish the names, addresses, and dates 
of treatment of all VA or private medical 
providers from whom he has received 
treatment for PTSD since his discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all identified treatment 
records.

6.  If appropriate, the veteran should 
then be afforded a VA psychiatric 
examination to determine whether the 
veteran suffers from any psychiatric 
disorder and, if so, its nature and 
etiology.  All necessary special studies 
or tests are to be accomplished.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide a complete multi-axial diagnosis 
including a Global Assessment of 
Functioning (GAF) score and a definition 
of the numerical code assigned in order 
to comply with the requirements of 
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

If a diagnosis of PTSD is appropriate, 
the examiner should be requested to make 
a specific determination as to whether 
any of the events conceded by the 
adjudicators to have existed in service 
would be of a quality sufficient to 
produce PTSD.  The examiner should be 
advised that only those events in service 
conceded by adjudicators may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
veteran has PTSD due to that event.    

If there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  In particular, the examiner 
should state whether the veteran has a 
disability manifested by memory loss or 
short temper.  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.    

7.  The veteran should be afforded an 
examination to determine whether he 
currently has a hair loss and, if so, 
whether it is related to service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be reviewed in conjunction with 
the examination.

8.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

9.  After satisfying any additional 
notice or development requirements, the 
RO should readjudicate the veteran's 
claims for service connection for 
disabilities manifested by hair loss, 
memory loss, a short temper and for PTSD.  
If the disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

 



